1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      )       2:20-MJ-00052-AC
                                                    )
12                   Plaintiff,                     )       STIPULATION AND ORDER
                                                    )       CONTINUING PRELIMINARY
13         v.                                       )       HEARING DATE
                                                    )
14   RAYMOND LEON RODRIGUEZ,                        )
                                                    )       Judge: Hon. Edmund F. Brennan
15                   Defendant.                     )
                                                    )
16                                                  )
                                                    )
17

18                                            STIPULATION

19              The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21         1. By prior order, this matter was set for Preliminary Hearing on March 27, 2020.
22         2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23              May 15, 2020, at 2:00 p.m.
24         3. The defendant made his initial appearance on March 11, 2020.
25         4. The defendant is presently released on pretrial supervision pending trial in this
26              matter.
27   ///
28   ///


     Stipulation to Continue P/H                        1                      United States v. Rodriguez
1            5. On March 23, 2020, the United States provided 68 pages of reports related to the

2               criminal investigation of the defendant. Counsel for the defendant needs time to

3               review the reports, conduct defense investigation, and consult with the defendant.

4            6. Additionally, the parties have discussed potential pre-indictment resolution of this

5               matter. The parties need further time to discuss this matter, discuss any potential

6               consequences, and to allow counsel for the defendant reasonable time necessary for

7               preparation and further investigation.

8            7. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

9               or indictment charging an individual with the commission of an offense shall be

10              filed within thirty days from the date on which such individual was arrested.” Time

11              may be excluded under the Speedy Trial Act if the Court finds that the ends of

12              justice served by granting such a continuance outweigh the best interests of the

13              public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

14              jointly move to exclude time within which any indictment or information shall be

15              filed from the date of this order, through and including May 15, 2020, pursuant to

16              18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny counsel for the

17              defendant . . . the reasonable time necessary for effective preparation, taking into

18              account the exercise of due diligence.”

19           8. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

20   IT IS SO STIPULATED.

21

22   DATED: March 24, 2020                        /s/ Justin L. Lee _
                                                 JUSTIN L. LEE
23                                               Assistant U.S. Attorney
24   /////
25
     /////
26
     /////
27

28   /////



     Stipulation to Continue P/H                          2                   United States v. Rodriguez
     DATED: March 24, 2020               /s/ Philip Cozens _
1                                       PHILIP COZENS
2                                       Attorney for Raymond Rodriguez
                                        (as authorized on March 24, 2020)
3

4

5
                                          ORDER
6
            IT IS SO FOUND AND ORDERED, this 25th day of March, 2020.
7

8

9
                                        _____________________________
10                                      Hon. EDMUND F. BRENNAN
                                        United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation to Continue P/H              3                   United States v. Rodriguez
